DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 12 and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Walker et al. (US 20040102688).
Regarding claim 1, Walker teaches an x-ray imaging apparatus for multi-pass scans, comprising:
a rotatable gantry system 12 positioned at least partially around a patient support 46;  
a first radiation source 14 coupled to the rotatable gantry system, the first radiation source configured as an imaging radiation source;  
a radiation detector 18 coupled to the rotatable gantry system and positioned to receive radiation from the first radiation source during an imaging scan;  
a controller configured to: 
move the patient support relative to the rotatable gantry system during a first pass of the imaging scan (low energy view projection);  
move the patient support relative to the rotatable gantry system during a second pass of the imaging scan (para 33);
a data processing system configured to: 
receive first imaging data measured by the radiation detector during the first pass (para 33);  

combine the first imaging data and second imaging data into a combined imaging dataset and
 reconstruct a second patient image 112 using the combined imaging dataset (figure 4).
Regarding claim 3, Walker teaches a scanning parameter for the second pass is determined based on the first imaging data (low energy and high energy, para 33).
Regarding claim 5, Walker teaches the scanning parameter comprises at least one of a pitch, an energy level, a tube potential, a tube current, a pulse width, a beam filter, or a speed (para 33).
Regarding claim 6, Walker teaches the first pass comprises a first tube energy of the first radiation source and the second pass comprises a second tube energy of the first radiation source, wherein the second patient image comprises a spectral patient image (low energy and high energy, para 33).
Regarding claim 12, Walker teaches the first pass and the second pass comprise helical scans (para 20).
Regarding claim 17, Walker teaches a method of collecting imaging data during a multi-pass scan, comprising:
moving a patient support relative to a rotatable gantry system during a first pass of an imaging scan, wherein a first radiation source and a radiation detector are coupled to the rotatable gantry system positioned at least partially around the patient support;  receiving first projection data measured by the radiation detector during the first pass;  moving the patient support relative to the rotatable gantry system during a second pass of the imaging scan;  receiving second projection data measured by the radiation detector during the second pass;  and reconstructing a patient image based on the first projection data and the second projection data (see above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Morton (US 20210165122).
Regarding claim 2, Walker fails to teach the data processing system is further configured to reconstruct a first patient image based on the first projection data, wherein the first patient image is reconstructed during the second pass.
Morton teaches advantageously displaying during data connection (para 88).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the scanning of Walker with the scanning as taught by Morton, since it would provide faster scanning.
Claim 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Goto (US 20170000428).
Regarding claim 10, Walker fails to teach the patient support moves in a first longitudinal direction during the first pass and moves in a second longitudinal direction during the second pass, and wherein the second direction is opposite the first direction.
Goto teaches scanning opposite direction (para 68).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the scanning of Walker with the scanning as taught by Goto, since it would provide faster scanning.
Regarding claim 19, Walker fails to teach the patient support moves in a first longitudinal direction during the first pass and moves in a second longitudinal direction during the second pass, and wherein the second direction is opposite the first direction. 
Goto teaches scanning opposite direction (para 68).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the scanning of Walker with the scanning as taught by Goto, since it would provide faster scanning.
s 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Yamakawa et al. (US 20150305696).
Regarding claim 11, Walker fails to teach the patient support moves at a first speed during the first pass and moves in at a second speed during the second pass, and wherein the first speed is faster than the second speed.
Yamakawa teaches a high pre-scan speed (para 202).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the scanning of Walker with the scanning as taught by Yamakawa, since it would provide faster imaging.
Regarding claim 13, Walker teaches the first pass is completed in a first time and the second pass is completed in a second time, and wherein the second time is longer than the first time.
Yamakawa teaches a high pre-scan speed (para 202).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the scanning of Walker with the scanning as taught by Yamakawa, since it would provide faster imaging.
Regarding claim 14, Walker fails to teach the second pass comprises more views than the first pass. 
Yamakawa teaches more views (para 207).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the scanning of Walker with the scanning as taught by Yamakawa, since it would provide faster imaging.
Allowable Subject Matter
Claim 20 is allowed.
Claims 4 and 7-9, 15-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
4, the prior art fails to teach the data processing system is further configured to reconstruct a first patient image based on the first projection data, and wherein the first patient image is registered with a planning image to determine the scanning parameter as claimed in claim 4.
Regarding claim 7, the prior art fails to teach an axial position of the first radiation source and the radiation detector is shifted during the second pass relative to the first pass, and wherein the first projection data and the second projection data are used jointly during reconstruction of the second patient image. 
Regarding claims 8-9, the prior art fails to teach the data processing system is further configured to reconstruct a first patient image based on the first projection data, and wherein a treatment setup is based on the first patient image and a treatment plan is based on the second patient image.
Regarding claim 15, the prior art fails to teach the radiation detector is offset in one transaxial direction during the first pass and offset in an opposite transaxial direction during the second pass.
Regarding claim 16, the prior art fails to teach a second radiation source coupled to the rotatable gantry system, the second radiation source configured as a therapeutic radiation source, wherein the second radiation source delivers a dose of radiation calculated based on the second patient image. 
Regarding claim 18, the prior art fails to teach registering the first image with a planning image for treatment setup; and calculating a therapeutic radiation dose based on the second patient image. 
Regarding claim 20, the prior art fails to teach a radiotherapy delivery device comprising: a rotatable gantry system positioned at least partially around a patient support;  a first radiation source coupled to the rotatable gantry system, the first radiation source configured as an imaging radiation source;  a second radiation source coupled to the rotatable gantry system, the second radiation source configured as a therapeutic radiation source a radiation detector coupled to the rotatable gantry system and positioned to receive radiation from the first radiation source during an imaging scan;  a controller configured to: move the patient support relative to the rotatable gantry system during a first pass of the imaging scan;  move the patient support relative to the rotatable gantry system  during a second pass of . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-6, 10-14, 17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HOON K SONG/Primary Examiner, Art Unit 2884